Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 1 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 2 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 3 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 4 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 5 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 6 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 7 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 8 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 9 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 10 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 11 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 12 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 13 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 14 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 15 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 16 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 17 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 18 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 19 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 20 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 21 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 22 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 23 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 24 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 25 of 54
Case 18-12491-CSS   Doc 1576-4   Filed 11/12/19   Page 26 of 54
                     Case 18-12491-CSS                          Doc 1576-4               Filed 11/12/19                 Page 27 of 54




                                                                                 E X H I B I T TSRQPONMLKJIHGFEDCBA
                                                                                                6


                                                       L IM IT E D P O W E R O F A T T O R N E Y
                                                       F O R P H A R M A C Y L IC E N S E S , A N D
                                                D E A F O R M S A N D E L E C T R O N IC O R D E R S


  R e g is tr a n t: P r o m i s e H o s p i t a l o f P h o e n i x , I n c .
  A d d re ss: 4 3 3 E . 6 th S tr e e t
  M e sa , A Z 8 5 2 0 3 -7 1 0 4
  D E A R e g is tr a tio n N u m b e r: B P 8 7 2 1 3 7 3
  P h a r m a c y L ic e n s e N u m b e r : Y 0 0 3 9 5 6



                   P r o m ise H o s p ita l o f P h o e n ix , I n c .   {“Registrant”) o p e r a te s a lo n g te r m     a c u te c a r e h o s p ita l a t 4 3 3
  E . 6 t h S t r e e t , M e s a , A Z 8 5 2 0 3 - 7 1 0 4 ( th e        “Facility"). I n c o n n e c tio n w ith th e      o p e r a tio n o f th e F a c ility ,
 R e g is tra n t c u r r e n tly h o ld s : ( 1 ) P h a r m a c y L ic e n s e N u m b e r Y 0 0 3 9 5 6 ; a n d ( 2 ) R e g is tr a n t is a ls o a u th o riz e d
 u n d e r D E A r e g is tr a tio n n u m b e r B P 8 7 2 1 3 7 3 to s ig n th e c u r r e n t a p p lic a tio n s f o r r e g is tr a tio n a n d lic e n s u r e
 a s th e r e g is tr a n t u n d e r th e C o n tr o lle d S u b s ta n c e s A c t (2 1 U .S .C . § 8 0 1 e t s e q .) o r th e C o n tr o lle d
 S u b s ta n c e s I m p o r t a n d E x p o r t A c t o f th e U n ite d S ta te s (2 1 U .S .C . § 9 5 1 e t s e q .) . T h is L im ite d P o w e r o f
 A tto r n e y f o r P h a r m a c y L ic e n s e s , a n d D E A F o r m s a n d E le c tr o n ic O r d e r s ( th is “Limited POA”) is
 e f f e c tiv e a s o f th e T r a n s itio n D a te , a s d e f in e d in th a t c e r ta in A s s e t P u r c h a s e A g r e e m e n t d a te d F e b r u a ry
 2 5 , 2 0 1 9 , a s a m e n d e d , b e tw e e n , inter alios. R e g is tra n t a n d A g e n t ( a s d e f in e d b e lo w ) ( th e “Effective
 Date”).

               R e g is tr a n t h a s m a d e , c o n s titu te d , a n d a p p o in te d , a n d h e r e b y m a k e s , c o n s titu te s a n d a p p o in ts
 K P C P r o m is e H o s p ita l o f P h o e n ix , L L C .              {“Agent”) a n d B e s s i e V a r d i a n o s ( th e “Pharmacist,” a n d
 c o lle c tiv e ly w ith A g e n t, th e “Permitted Group”) a s R e g is tr a n t’s a g e n t a n d tru e a n d la w f u l a tto r n e y - in - f a c t
f o r th e lim ite d p u r p o s e s o f u tiliz in g R e g is tr a n t’s D E A r e g is tr a tio n a n d D E A o r d e r f o r m s , a n d p h a rm a c y
lic e n s e s , p h a r m a c y h e a lth c a r e e n tity lic e n s e s , a n d a n y o th e r r e g is tra tio n s r e q u ir e d u n d e r th e la w s o f th e
U n ite d S ta te s o r th e S ta te o f A r iz o n a , to th e e x te n t p e r m is s ib le u n d e r a p p lic a b le la w s , to c o n tin u e
p h a r m a c y o p e r a tio n s lo c a te d a t th e F a c ility ( th e “Pharmacy”). T h e P e r m itte d G r o u p m a y a c t in th is
c a p a c ity u n til s u c h tim e a s A g e n t o r its d e s ig n e e o b ta in s a n e w p h a r m a c y lic e n s e , p h a r m a c y h e a lth c a r e
e n tity lic e n s e , D E A r e g is tra tio n , a n d a n y o th e r s u c h r e g is tr a tio n s , a s r e q u ir e d b y la w f o r th e P h a rm a c y ,
b u t in n o e v e n t s h a ll th is L im ite d P O A c o n tin u e m o r e th a n o n e h u n d r e d e ig h ty ( 1 8 0 ) c a le n d a r d a y s a f te r
th e E f f e c tiv e D a te ( u n le s s o th e r w is e e x te n d e d b y th e p a r tie s ) . R e g is tra n t f u r th e r g r a n ts th is L im ite d P O A
to A g e n t to a c t a s th e tr u e a n d la w f u l a g e n t a n d a tto m e y - in -f a c t o f R e g is tr a n t, a n d to a c t in th e n a m e ,
p la c e , a n d s te a d o f R e g is tra n t, to e x e c u te a p p lic a tio n s f o r b o o k s o f o f f ic ia l o r d e r f o r m s , to s ig n s u c h
o r d e r s a n d o r d e r f o r m s in r e q u is itio n f o r S c h e d u le s , I, II, I I I , I V , a n d V c o n tr o lle d s u b s ta n c e s , w h e th e r
th e s e o r d e rs b e o n w r itte n f o r m s o r e le c tr o n ic , in a c c o r d a n c e w ith S e c tio n 3 0 8 o f th e C o n tr o lle d
S u b s ta n c e s A c t (2 1 U .S .C . § 8 2 8 ) a n d p a r t 1 3 0 5 o f T itle 2 1 o f th e C o d e o f F e d e r a l R e g u la tio n s , a n d to
c a r ry o u t th e c o n tr o lle d s u b s ta n c e a c tiv itie s o f th e P h a r m a c y u n d e r R e g is tr a n t’s D E A r e g is tr a tio n .

              R e g is tr a n t r e c o g n iz e s th a t it r e m a in s le g a lly r e s p o n s ib le f o r th e P h a r m a c y a n d c o n tr o lle d
s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tr a tio n s is s u e d to it, d u r in g th e p e r io d in w h ic h th is L im ite d
P O A is in e f f e c t. T h e r e fo r e , R e g is tr a n t g r a n ts th is L im ite d P O A b a s e d u p o n th e f o llo w in g c o v e n a n ts a n d
w a rr a n tie s o f A g e n t: ( a ) th e P e rm itte d G r o u p s h a ll f o llo w a n d a b id e b y a n d c o m p ly w ith a ll f e d e r a l a n d
s ta te la w s g o v e rn in g th e r e g u la tio n o f c o n tr o lle d s u b s ta n c e s a n d p h a r m a c y p r a c tic e a t a ll tim e s w h ile
u tiliz in g th is L im ite d P O A ; a n d ( b ) A g e n t, o r its d e s ig n e e , s h a ll m a k e a p p lic a tio n f o r a n d p u r s u e its o w n
p h a r m a c y a n d c o n tr o lle d s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tr a tio n s w h ic h a r e r e q u ir e d f o r th e
d is tr ib u tio n o f p h a r m a c e u tic a ls , in c lu d in g b u t n o t lim ite d to c o n tr o lle d s u b s ta n c e s , a t th e P h a r m a c y , a s
s o o n a s p r a c tic a b le a f te r th e E f f e c tiv e D a te .


5 7 8 1 9 2 3 .1                                                                     1
B N 35607593v2
                   Case 18-12491-CSS                         Doc 1576-4                 Filed 11/12/19                  Page 28 of 54




              T h is L im ite d P O A s h a ll e x is t f r o m th e E f f e c tiv e D a te u n til th e e a r lie r o f th e o c c u r r e n c e o f o n e o f
 th e f o llo w in g e v e n ts , a t w h ic h tim e th is L im ite d P O A s h a ll a u to m a tic a lly te r m in a te ( u n le s s o th e r w is e
 e x te n d e d b y th e p a r tie s ) : ( a ) o n e h u n d r e d e ig h ty ( 1 8 0 ) d a y s a f te r th e E f f e c tiv e D a te ; o r ( b ) th e d a te u p o n
 w h ic h A g e n t is is s u e d a ll p h a r m a c y a n d c o n tr o lle d s u b s ta n c e lic e n s e s , a n d D E A a n d o th e r r e g is tr a tio n s
 r e q u ire d f o r th e d is tr ib u tio n o f p h a r m a c e u tic a ls a t th e P h a r m a c y .

             T h is L im ite d P O A m a y b e e x e c u te d in a n y n u m b e r o f c o u n te r p a r ts , e a c h o f w h ic h s h a ll b e
 d e e m e d a n o r ig in a l, b u t a ll o f w h ic h to g e th e r s h a ll c o n s titu te o n e a n d th e s a m e a g r e e m e n t, b in d in g o n a ll
 o f th e p a r tie s h e r e to .
                                                               [ s ig n a tu re p a g e f o llo w s ]




5 7 8 1 9 2 3 .1
B N 35607593v2
           Case 18-12491-CSS                             Doc 1576-4                    Filed 11/12/19                  Page 29 of 54




              [ N W I T N E S S W H E R E O F , R e g is tr a n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f th e d a te
f ir s t w r itte n a b o v e . IHGFEDCBA



R E G IS T R A N T :                                                             AGENT;


P r o m is e H o s p ita l o f P h o e n ix , I n c .                            K P C P r o m ise H o s p ita l o f P h o e n ix , L L C


By:                                                                              B y ..

N am e:                                     n.                                   N am e:

T itle :     C € C:)                                                             T itle :




W IT N E S S E S :                                                               W IT N E S S E S :




                                                                                 2,


                                                                                 P H A R M A C IS T :


                                                                                 B y : B e s s ie V a rd ia n o s



                                                                                 S ig n a tu r e :




5 7 8 1 9 2 3 .1                                                          3
B N 35607593v2
              Case 18-12491-CSS                         Doc 1576-4             Filed 11/12/19                 Page 30 of 54




            I N W I T N E S S W H E R E O F , R e g is tr a n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f th e d a te
 f ir s t w r itte n a b o v e . IHGFEDCBA



R E G IS T R A N T :                                                            A G E N T :,


P r o m is e H o s p ita l o f P h o e n ix , I n c .                           K PC


B y:                                                                            By


N am e:                                                                        N am e:               \ f. fJn/AiAd.
Title:
                                                                                                         u

W IT N E S S E S :                                                             W IT N E S S E S :



1.


2                                                                              4,

                                                                               P H A R M A C IS T :


                                                                               B y : B e s s ie V a r d ia n o s



                                                                               S ig n a tu r e :




5 7 8 1 9 2 3 .1                                                         3
B N 35607593v2
                     Case 18-12491-CSS                         Doc 1576-4                 Filed 11/12/19                Page 31 of 54




                                                                           E X H I B I T TSRQPONMLKJIHGFEDCBA
                                                                                          6


                                                        L IM IT E D P O W E R O F A T T O R N E Y
                                                       F O R P H A R M A C Y L IC E N S E S , A N D
                                                 D E A F O R M S A N D E L E C T R O N IC O R D E R S


  R e g is tra n t; P r o m i s e H o s p i t a l o f O v e r l a n d P a r k , I n c .
  A d d re ss:          6 5 0 9 W . 1 0 3 r d S tr ee t
  O v e r la n d P a r k , K S 6 6 2 1 2 -1 7 2 8
  D E A R e g is tr a tio n N u m b e r : F P 4 3 9 4 5 6 4
  P h a r m a c y L ic e n s e N u m b e r : 2 - 1 3 0 2 9



               P r o m i s e H o s p i t a l o f O v e r l a n d P a r k , I n c . {“Registrant") o p e r a te s a lo n g te r m a c u te c a re
 h o s p ita l a t 6 5 0 9 W . 1 0 3 r d S t r e e t , O v e r l a n d P a r k , K S 6 6 2 1 2 - 1 7 2 8 ( th e “Facility”). I n c o n n e c tio n w ith
 th e o p e r a tio n o f th e F a c ility , R e g is tra n t c u r r e n tly h o ld s ; ( 1 ) P h a rm a c y L ic e n s e N u m b e r 2 - 1 3 0 2 9 ; a n d (2 )
 R e g is tra n t is a ls o a u th o r iz e d u n d e r D E A r e g is tr a tio n n u m b e r F P 4 3 9 4 5 6 4 to s ig n th e c u r r e n t a p p lic a tio n s
 f o r r e g is tr a tio n a n d lic e n s u r e a s th e r e g is tr a n t u n d e r th e C o n tr o lle d S u b s ta n c e s A c t (2 1 U .S .C . § 8 0 1 e t
 s e q .) o r th e C o n tr o lle d S u b s ta n c e s I m p o r t a n d E x p o r t A c t o f th e U n ite d S ta te s (2 1 U .S .C . § 9 5 1 e t s e q .).
 T h is L im ite d P o w e r o f A tto r n e y f o r P h a r m a c y L ic e n s e s , a n d D E A F o r m s a n d E le c tr o n ic O r d e r s ( th is
 “Limited POA”) is e f f e c tiv e a s o f th e T r a n s itio n D a te , a s d e f in e d in th a t c e r ta in A s s e t P u r c h a s e
 A g r e e m e n t d a te d F e b r u a r y 2 5 , 2 0 1 9 , a s a m e n d e d , b e tw e e n , inter alios. R e g is tra n t a n d A g e n t (a s d e f in e d
 b e lo w ) ( th e “Effective Date”).

              R e g is tr a n t h a s m a d e , c o n s titu te d , a n d a p p o in te d , a n d h e r e b y m a k e s , c o n s titu te s a n d a p p o in ts
 K P C P r o m is e H o s p ita l o f O v e r la n d P a r k , L L C .          {“Agent”) a n d K a r e n S a n t a C r u z ( th e “Pharmacist,”
a n d c o lle c tiv e ly w ith A g e n t, th e “Permitted Group”) a s R e g is tr a n t’s a g e n t a n d tr u e a n d la w f u l a tto r n e y -
in - f a c t f o r th e lim ite d p u r p o s e s o f u tiliz in g R e g is tr a n t’s D E A r e g is tr a tio n a n d D E A o r d e r f o r m s , a n d
p h a r m a c y lic e n s e s , p h a r m a c y h e a lth c a re e n tity lic e n s e s , a n d a n y o th e r r e g is tr a tio n s r e q u ire d u n d e r th e
la w s o f th e U n ite d S ta te s o r th e S ta te o f K a n s a s , to th e e x te n t p e r m is s ib le u n d e r a p p lic a b le la w s , to
c o n tin u e p h a r m a c y o p e r a tio n s lo c a te d a t th e F a c ility ( th e “Pharmacy”). T h e P e r m itte d G r o u p m a y a c t in
th is c a p a c ity u n til s u c h tim e a s A g e n t o r its d e s ig n e e o b ta in s a n e w p h a r m a c y lic e n s e , p h a r m a c y h e a lth
c a re e n tity lic e n s e , D E A r e g is tra tio n , a n d a n y o th e r s u c h r e g is tr a tio n s , a s r e q u ir e d b y la w f o r th e
P h a r m a c y , b u t in n o e v e n t s h a ll th is L im ite d P O A c o n tin u e m o r e th a n o n e h u n d r e d e ig h ty ( 1 8 0 ) c a le n d a r
d a y s a f te r th e E f f e c tiv e D a te ( u n le s s o th e r w is e e x te n d e d b y th e p a r tie s ) . R e g is tr a n t f u r th e r g r a n ts th is
L im ite d P O A to A g e n t to a c t a s th e tr u e a n d la w f u l a g e n t a n d a tto m e y -in - f a c t o f R e g is tra n t, a n d to a c t in
th e n a m e , p la c e , a n d s te a d o f R e g is tr a n t, to e x e c u te a p p lic a tio n s f o r b o o k s o f o f f ic ia l o r d e r f o r m s , to s ig n
s u c h o r d e r s a n d o r d e r f o r m s in r e q u is itio n f o r S c h e d u le s , I, II, I I I , I V , a n d V c o n tr o lle d s u b s ta n c e s ,
w h e th e r th e s e o r d e rs b e o n w r itte n f o r m s o r e le c tr o n ic , in a c c o r d a n c e w ith S e c tio n 3 0 8 o f th e C o n tr o lle d
S u b s ta n c e s A c t (2 1 U .S .C . § 8 2 8 ) a n d p a r t 1 3 0 5 o f T itle 2 1 o f th e C o d e o f F e d e r a l R e g u la tio n s , a n d to
c a r ry o u t th e c o n tr o lle d s u b s ta n c e a c tiv itie s o f th e P h a r m a c y u n d e r R e g is tr a n t’s D E A r e g is tr a tio n .

                   R e g is tr a n t r e c o g n iz e s th a t it r e m a in s le g a lly r e s p o n s ib le f o r th e P h a r m a c y a n d c o n tr o lle d
s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tr a tio n s is s u e d to it, d u r in g th e p e r io d in w h ic h th is L im ite d
P O A is in e f f e c t. T h e r e f o r e , R e g is tr a n t g r a n ts th is L im ite d P O A b a s e d u p o n th e f o llo w in g c o v e n a n ts a n d
w a r r a n tie s o f A g e n t: ( a ) th e P e r m itte d G r o u p s h a ll f o llo w a n d a b id e b y a n d c o m p ly w ith a ll f e d e ra l a n d
s ta te la w s g o v e r n in g th e r e g u la tio n o f c o n tr o lle d s u b s ta n c e s a n d p h a r m a c y p r a c tic e a t a ll tim e s w h ile
u tiliz in g th is L im ite d P O A ; a n d ( b ) A g e n t, o r its d e s ig n e e , s h a ll m a k e a p p lic a tio n f o r a n d p u r s u e its o w n
p h a r m a c y a n d c o n tr o lle d s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tr a tio n s w h ic h a r e r e q u ir e d f o r th e
d is tr ib u tio n o f p h a r m a c e u tic a ls , in c lu d in g b u t n o t lim ite d to c o n tr o lle d s u b s ta n c e s , a t th e P h a r m a c y , a s
s o o n a s p r a c tic a b le a f te r th e E f f e c tiv e D a te .


5 7 8 1 9 2 3 .1                                                                   1
B N 35607593v2
               Case 18-12491-CSS                            Doc 1576-4                 Filed 11/12/19                 Page 32 of 54




               T h is L im ite d P O A s h a ll e x is t f r o m th e E f f e c tiv e D a te u n til th e e a r lie r o f th e o c c u r re n c e o f o n e o f
 th e f o llo w in g e v e n ts , a t w h ic h tim e th is L im ite d P O A s h a ll a u to m a tic a lly te r m in a te ( u n le s s o th e r w is e
 e x te n d e d b y th e p a r tie s ) : ( a ) o n e h u n d r e d e ig h ty ( 1 8 0 ) d a y s a f te r th e E f f e c tiv e D a te ; o r ( b ) th e d a te u p o n
 w h ic h A g e n t is is s u e d a ll p h a r m a c y a n d c o n tr o lle d s u b s ta n c e lic e n s e s , a n d D E A a n d o th e r r e g is tr a tio n s
 r e q u ir e d f o r th e d is tr ib u tio n o f p h a r m a c e u tic a ls a t th e P h a r m a c y .

             T h is L im ite d P O A m a y b e e x e c u te d in a n y n u m b e r o f c o u n te r p a r ts , e a c h o f w h ic h s h a ll b e
 d e e m e d a n o r ig in a l, b u t a ll o f w h ic h to g e th e r s h a ll c o n s titu te o n e a n d th e s a m e a g r e e m e n t, b in d in g o n a ll
 o f th e p a r tie s h e r e to . IHGFEDCBA
                                                               [s ig n a tu r e p a g e fo llo w s ]




5 7 8 1 9 2 3 .1
B N 35607593v2
                  Case 18-12491-CSS                          Doc 1576-4                    Filed 11/12/19                Page 33 of 54




                  I N W I T N E S S W H E R E O F , R e g is tra n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f th e d a te
 f irs t w r itte n a b o v e . IHGFEDCBA



 R E G IS T R A N T ;                                                                AGENT;


 P r o m ise H o s p ita l o f O v e r la n d P a r k , I n c .                      K P C P r o m is e H o s p i t a l o f O v e r l a n d P a r k , L L C

                                      ■v ::>
         • V .,
                        ...
B y :.                                                                               B y:

N am e:                                                                              N am e:

T itle ;                                                                             T itle :




w it n ;               IS :                                                          W IT N E S S E S :




                                                                                     2..


                                                                                    P H A R M A C IS T :


                                                                                    B y : K a re n S a n ta C r u z



                                                                                    S ig p a tm 'e :
                                                                                                                                              25




5 7 8 1 9 2 3 ,1                                                              3
B N 35607593v2
                Case 18-12491-CSS                          Doc 1576-4           Filed 11/12/19                Page 34 of 54




             I N W I T N E S S W H E R E O F , R e g is tra n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f th e d a te
 f ir s t w r itte n a b o v e . IHGFEDCBA



 R E G IS T R A N T :                                                           AGENT:


 P r o m is e H o s p it a l o f O v e r la n d P a r k , I n c .               K P C iP r d ife ise H o s p it a l o f O v e r la n d P a r k , L L C



 B y ;.                                                                         BY:


N am e:                                                                         N am e:        lc A \i            CMaiMih
 T itle :                                                                       T itle :                          _______________




W IT N E S S E S :                                                              W IT N E S S E S :



 1.
                                                                                                                      IT,
2..                                                                             2-^                                     X2-
                                                                                                         e.   t>^' c/t/>A?o
                                                                                P H A R M A C IS T :


                                                                               B y : K a r e n S a n ta C r u z



                                                                                S ig n a tu r e :




5 7 8 1 9 2 3 .1                                                         3
B N 35607593v2
                Case 18-12491-CSS                               Doc 1576-4                Filed 11/12/19                Page 35 of 54




                                                                              E X H I B I T TSRQPONMLKJIHGFEDCBA
                                                                                             6


                                                       L IM IT E D P O W E R O F A T T O R N E Y
                                                       F O R P H A R M A C Y L IC E N S E S , A N D
                                               D E A F O R M S A N D E L E C T R O N IC O R D E R S


 R e g is tr a n t : P r o m i s e H o s p i t a l o f A s c e n s i o n , I n c .
 A d d re ss: 5 1 3 0 M a n c u s o L a n e
 B a to n R o u g e , L A 7 0 8 0 9 -3 5 8 3
 D E A R e g is tr a tio n N u m b e r : F P 4 9 5 3 3 9 4
 P h a r m a c y L ic e n s e N u m b e r : P H Y . 0 0 6 9 8 1 - H O S



              P r o m ise H o s p ita l o f A s c e n s io n , I n c .         {“Registrant”) o p e r a te s a lo n g te r m a c u te c a re h o s p ita l a t
 5 1 3 0 M a n c u s o L a n e , B a t o n R o u g e , L A 7 0 8 0 9 - 3 5 8 3 ( th e      “Facility"). I n c o n n e c tio n w ith th e o p e r a tio n
 o f th e F a c ility , R e g is tr a n t c u r r e n tly h o ld s : ( 1 ) P h a r m a c y L ic e n s e N u m b e r P H Y .0 0 6 9 8 1 - H O S ; a n d (2 )
 S ta te C o n tr o lle d S u b s ta n c e L ic e n s e N u m b e r C D S .0 3 4 1 8 7 - H O S . R e g is tr a n t is a ls o a u th o riz e d u n d e r D E A
 r e g is tr a tio n n u m b e r F P 4 9 5 3 3 9 4 to s ig n th e c u r r e n t a p p lic a tio n s f o r r e g is tr a tio n a n d lic e n s u r e a s th e
 r e g is tr a n t u n d e r th e C o n tr o lle d S u b s ta n c e s A c t (2 1 U .S .C . § 8 0 1 e t s e q .) o r th e C o n tr o lle d S u b s ta n c e s
 I m p o r t a n d E x p o r t A c t o f th e U n ite d S ta te s (2 1 U .S .C . § 9 5 1 e t s e q .). T h is L im ite d P o w e r o f A tto r n e y f o r
P h a r m a c y L ic e n s e s , a n d D E A F o r m s a n d E le c tr o n ic O r d e r s ( th is “Limited POA”) is e f f e c tiv e a s o f th e
T r a n s itio n D a te , a s d e f in e d in th a t c e r ta in A s s e t P u r c h a s e A g r e e m e n t d a te d F e b r u a ry 2 5 , 2 0 1 9 , a s
a m e n d e d , b e tw e e n , inter alios. R e g is tr a n t a n d A g e n t ( a s d e f in e d b e lo w ) ( th e “Effective Date”).

               R e g is tr a n t h a s m a d e , c o n s titu te d , a n d a p p o in te d , a n d h e r e b y m a k e s , c o n s titu te s a n d a p p o in ts
K P C P r o m ise H o s p ita l o f B a to n R o u g e , L L C .                i^Agent”) a n d E l i z a b e t h B r i t t ( th e “Pharmacist,” a n d
 c o lle c tiv e ly w ith A g e n t, th e “Permitted Group”) a s R e g is tr a n t’s a g e n t a n d tr u e a n d la w f u l a tto r n e y - in - f a c t
f o r th e lim ite d p u r p o s e s o f u tiliz in g R e g is tr a n t’s D E A r e g is tr a tio n a n d D E A o r d e r f o r m s , a n d p h a r m a c y
lic e n s e s , p h a r m a c y h e a lth c a r e e n tity lic e n s e s , a n d a n y o th e r r e g is tr a tio n s r e q u ir e d u n d e r th e la w s o f th e
U n ite d S ta te s o r th e S ta te o f L o u is ia n a , to th e e x te n t p e r m is s ib le u n d e r a p p lic a b le la w s , to c o n tin u e
p h a r m a c y o p e r a tio n s lo c a te d a t th e F a c ility ( th e “Pharmacy”). T h e P e r m itte d G r o u p m a y a c t in th is
c a p a c ity u n til s u c h tim e a s A g e n t o r its d e s ig n e e o b ta in s a n e w p h a r m a c y lic e n s e , p h a r m a c y h e a lth c a r e
e n tity lic e n s e , D E A r e g is tr a tio n , a n d a n y o th e r s u c h r e g is tra tio n s , a s r e q u ire d b y la w f o r th e P h a r m a c y ,
b u t in n o e v e n t s h a ll th is L im ite d P O A c o n tin u e m o r e th a n o n e h u n d r e d e ig h ty ( 1 8 0 ) c a le n d a r d a y s a f te r
th e E f f e c tiv e D a te ( u n le s s o th e r w is e e x te n d e d b y th e p a r tie s ) . R e g is tr a n t f u r th e r g r a n ts th is L im ite d P O A
to A g e n t to a c t a s th e tr u e a n d la w f u l a g e n t a n d a tto r n e y - in - f a c t o f R e g is tr a n t, a n d to a c t in th e n a m e ,
p la c e , a n d s te a d o f R e g is tr a n t, to e x e c u te a p p lic a tio n s f o r b o o k s o f o f f ic ia l o r d e r f o r m s , to s ig n s u c h
o r d e rs a n d o r d e r f o r m s in r e q u is itio n f o r S c h e d u le s , I, I I , I I I , I V , a n d V c o n tr o lle d s u b s ta n c e s , w h e th e r
th e s e o r d e r s b e o n w r itte n f o r m s o r e le c tr o n ic , in a c c o r d a n c e w ith S e c tio n 3 0 8 o f th e C o n tr o lle d
S u b s ta n c e s A c t (2 1 U .S .C . § 8 2 8 ) a n d p a r t 1 3 0 5 o f T itle 2 1 o f th e C o d e o f F e d e r a l R e g u la tio n s , a n d to
c a r ry o u t th e c o n tr o lle d s u b s ta n c e a c tiv itie s o f th e P h a r m a c y u n d e r R e g is tr a n t’s D E A r e g is tr a tio n .

              R e g is tra n t r e c o g n iz e s th a t it r e m a in s le g a lly r e s p o n s ib le f o r th e P h a r m a c y a n d c o n tro lle d
s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tr a tio n s is s u e d to it, d u r in g th e p e r io d in w h ic h th is L im ite d
P O A is in e f f e c t. T h e r e f o r e , R e g is tr a n t g r a n ts th is L im ite d P O A b a s e d u p o n th e f o llo w in g c o v e n a n ts a n d
w a r ra n tie s o f A g e n t: ( a ) th e P e r m itte d G r o u p s h a ll f o llo w a n d a b id e b y a n d c o m p ly w ith a ll f e d e r a l a n d
s ta te la w s g o v e r n in g th e r e g u la tio n o f c o n tr o lle d s u b s ta n c e s a n d p h a r m a c y p r a c tic e a t a ll tim e s w h ile
u tiliz in g th is L im ite d P O A ; a n d ( b ) A g e n t, o r its d e s ig n e e , s h a ll m a k e a p p lic a tio n f o r a n d p u r s u e its o w n
p h a r m a c y a n d c o n tr o lle d s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tra tio n s w h ic h a r e r e q u ir e d f o r th e
d is tr ib u tio n o f p h a r m a c e u tic a ls , in c lu d in g b u t n o t lim ite d to c o n tr o lle d s u b s ta n c e s , a t th e P h a r m a c y , a s
s o o n a s p r a c tic a b le a f te r th e E f f e c tiv e D a te .


5 7 8 1 9 2 3 .1                                                                     1
B N 35607593v2
                Case 18-12491-CSS                           Doc 1576-4                 Filed 11/12/19                  Page 36 of 54




               T h is L im ite d P O A s h a ll e x is t f r o m th e E f f e c tiv e D a te u n til th e e a r lie r o f th e o c c u r r e n c e o f o n e o f
 th e f o llo w in g e v e n ts , a t w h ic h tim e th is L im ite d P O A s h a ll a u to m a tic a lly te n n in a te ( u n le s s o th e r w is e
 e x te n d e d b y th e p a r tie s ) : ( a ) o n e h u n d r e d e ig h ty ( 1 8 0 ) d a y s a f te r th e E f f e c tiv e D a te ; o r ( b ) th e d a te u p o n
 w h ic h A g e n t is is s u e d a ll p h a r m a c y a n d c o n tr o lle d s u b s ta n c e lic e n s e s , a n d D E A a n d o th e r r e g is tr a tio n s
 r e q u ir e d f o r th e d is tr ib u tio n o f p h a r m a c e u tic a ls a t th e P h a r m a c y .

             T h is L im ite d P O A m a y b e e x e c u te d in a n y n u m b e r o f c o u n te r p a r ts , e a c h o f w h ic h s h a ll b e
 d e e m e d a n o r ig in a l, b u t a ll o f w h ic h to g e th e r s h a ll c o n s titu te o n e a n d th e s a m e a g r e e m e n t, b in d in g o n a ll
 o f th e p a r tie s h e r e to . IHGFEDCBA
                                                               [s ig n a tu r e p a g e fo llo w s ]




5 7 8 1 9 2 3 .1
B N 35607593v2
                 Case 18-12491-CSS                                 Doc 1576-4              Filed 11/12/19                Page 37 of 54




                   I N W I T N E S S W H E R E O F , R e g is tra n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f th e d a te
    f ir s t w r itte n a b o v e . IHGFEDCBA



    R E G IS T R A N T ;                                                             AGENT:


    P r o m i s e H o s p i t a l o f A s c e n s io n , I n c .                     K P C P r o m is e H o s p i t a l o f B a t o n R o u g e , L L C


    B y .,                                                                           B y:


    N am e:       K\Um r e fio h a -                                                 N am e:

    T itle : :   tPO                                                                 T itle :




    W IT N E S S E S :                                                               W IT N E S S E S :



                                                                                     1.



    2,.                              \                                               2.,


                                                                                     P H A R M A C IS T ;


                                                                                     B y : E liz a b e th B r itt



                                                                                     S ig n a tu r e :
                                                                                                                                    +




i




    5 7 8 1 9 2 3 ,!                                                          3
    B N 35607593V 2
               Case 18-12491-CSS                            Doc 1576-4         Filed 11/12/19                  Page 38 of 54




            I N W I T N E S S W H E R E O F , R e g is tr a n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f th e d a te
 f ir s t w r itte n a b o v e . IHGFEDCBA



R E G IS T R A N T :                                                           AGENT:


P r o m is e H o s p ita l o f A s c e n s io n , I n c .                      KPC                 ^ e H o s p ita l o f B a to n R o u g e , E E C


B y:                                                                           B y.                  h
N am e:                                                                        N am e:


T itle :                                                                       T itle :        M anager




W IT N E S S E S :                                                             W IT N E S S E S :



1.


2.
                                                                                          hliW^ C.

                                                                               P H A R M A C IS T :


                                                                               B y : E liz a b e th B r itt



                                                                               S ig n a tu r e :




5 7 8 1 9 2 3 ,1                                                         3
B N 35607593v2
                  Case 18-12491-CSS                              Doc 1576-4                Filed 11/12/19                   Page 39 of 54




                                                                             E X H I B I T TSRQPONMLKJIHGFEDCBA
                                                                                            6


                                                      L IM IT E D P O W E R O F A T T O R N E Y
                                                      F O R P H A R M A C Y L IC E N S E S , A N D
                                              D E A F O R M S A N D E L E C T R O N IC O R D E R S


 R e g is tr a n t: P r o m i s e H o s p i t a l o f V i c k s b u r g , I n c .
 A d d re ss: 2 1 0 0 H ig h w a y 6 1 N o r th
 V ic k s b u r g , M S 3 9 1 8 3 -8 2 1 1
 D E A R e g is tr a tio n N u m b e r: B P 8 5 2 5 0 9 8
 P h a r m a c y L ic e n s e N u m b e r : 0 6 0 2 5 / 3 .1



              P r o m is e H o s p ita l o f V ic k s b u r g , I n c .       (^"Registrant") o p e r a te s a lo n g te r m a c u te c a r e h o s p ita l a t
 2 1 0 0 H i g h w a y 6 1 N o r t h , V i c k s b u r g , M S 3 9 1 8 3 - 8 2 1 1 ( th e   '"Facility”). I n c o n n e c tio n w ith th e o p e r a tio n
o f th e F a c ility , R e g is tr a n t c u r r e n tly h o ld s : ( 1 ) P h a r m a c y L ic e n s e N u m b e r 0 6 0 2 5 /3 .1 ; a n d ( 2 ) S ta te
C o n tr o lle d S u b s ta n c e L ic e n s e N u m b e r C S - 0 6 0 2 5 . R e g is tra n t is a ls o a u th o r iz e d u n d e r D E A r e g is tr a tio n
n u m b e r B P 8 5 2 5 0 9 8 to s ig n th e c u r r e n t a p p lic a tio n s f o r r e g is tr a tio n a n d lic e n s u r e a s th e r e g is tra n t u n d e r
th e C o n tr o lle d S u b s ta n c e s A c t (2 1 U .S .C . § 8 0 1 e t s e q .) o r th e C o n tr o lle d S u b s ta n c e s I m p o r t a n d E x p o r t
A c t o f th e U n ite d S ta te s (2 1 U .S .C . § 9 5 1 e t s e q .) . T h is L im ite d P o w e r o f A tto r n e y f o r P h a r m a c y
L ic e n s e s , a n d D E A F o r m s a n d E le c tr o n ic O r d e r s ( th is "Limited POA”) is e f f e c tiv e a s o f th e T r a n s itio n
D a te , a s d e f in e d in th a t c e r ta in A s s e t P u r c h a s e A g r e e m e n t d a te d F e b r u a r y 2 5 , 2 0 1 9 , a s a m e n d e d , b e tw e e n ,
inter alios, R e g is tra n t a n d A g e n t ( a s d e f in e d b e lo w ) ( th e ""Effective Date").

              R e g is tr a n t h a s m a d e , c o n s titu te d , a n d a p p o in te d , a n d h e r e b y m a k e s , c o n s titu te s a n d a p p o in ts
K P C P r o m is e H o s p it a l o f V ic k s b u r g , L L C .             ("Agent") a n d B r o o k e C o f f e l t D P H ( th e "Pharmacist,"
a n d c o lle c tiv e ly w ith A g e n t, th e "Permitted Group") a s R e g is tr a n t’s a g e n t a n d tr u e a n d la w f u l a tto r n e y -
in - f a c t f o r th e lim ite d p u r p o s e s o f u tiliz in g R e g is tr a n t’s D E A r e g is tr a tio n a n d D E A o r d e r f o r m s , a n d
p h a r m a c y lic e n s e s , p h a r m a c y h e a lth c a r e e n tity lic e n s e s , a n d a n y o th e r r e g is tr a tio n s r e q u ir e d u n d e r th e
la w s o f th e U n ite d S ta te s o r th e S ta te o f M is s is s ip p i, to th e e x te n t p e r m is s ib le u n d e r a p p lic a b le la w s , to
c o n tin u e p h a r m a c y o p e r a tio n s lo c a te d a t th e F a c ility ( th e "Pharmacy"). T h e P e rm itte d G r o u p m a y a c t in
th is c a p a c ity u n til s u c h tim e a s A g e n t o r its d e s ig n e e o b ta in s a n e w p h a r m a c y lic e n s e , p h a r m a c y h e a lth
c a re e n tity lic e n s e , D E A r e g is tra tio n , a n d a n y o th e r s u c h r e g is tr a tio n s , a s r e q u ir e d b y la w f o r th e
P h a r m a c y , b u t in n o e v e n t s h a ll th is L im ite d P D A c o n tin u e m o r e th a n o n e h u n d r e d e ig h ty ( 1 8 0 ) c a le n d a r
d a y s a f te r th e E f f e c tiv e D a te ( u n le s s o th e r w is e e x te n d e d b y th e p a r tie s ) . R e g is tra n t f u r th e r g r a n ts th is
L im ite d P D A to A g e n t to a c t a s th e tr u e a n d la w f u l a g e n t a n d a tto m e y - in - f a c t o f R e g is tr a n t, a n d to a c t in
th e n a m e , p la c e , a n d s te a d o f R e g is tra n t, to e x e c u te a p p lic a tio n s f o r b o o k s o f o f f ic ia l o r d e r f o r m s , to s ig n
s u c h o r d e r s a n d o r d e r f o r m s in r e q u is itio n f o r S c h e d u le s , I, I I , I I I , I V , a n d V c o n tr o lle d s u b s ta n c e s ,
w h e th e r th e s e o r d e r s b e o n w r itte n f o r m s o r e le c tr o n ic , in a c c o r d a n c e w ith S e c tio n 3 0 8 o f th e C o n tro lle d
S u b s ta n c e s A c t (2 1 U .S .C . § 8 2 8 ) a n d p a r t 1 3 0 5 o f T itle 2 1 o f th e C o d e o f F e d e r a l R e g u la tio n s , a n d to
c a r r y o u t th e c o n tr o lle d s u b s ta n c e a c tiv itie s o f th e P h a r m a c y u n d e r R e g is tr a n t’s D E A r e g is tr a tio n .

              R e g is tr a n t r e c o g n iz e s th a t it r e m a in s le g a lly r e s p o n s ib le f o r th e P h a r m a c y a n d c o n tr o lle d
s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tr a tio n s is s u e d to it, d u r in g th e p e r io d in w h ic h th is L im ite d
P D A is in e f f e c t. T h e r e fo r e , R e g is tr a n t g r a n ts th is L im ite d P D A b a s e d u p o n th e f o llo w in g c o v e n a n ts a n d
w a r r a n tie s o f A g e n t: ( a ) th e P e r m itte d G r o u p s h a ll f o llo w a n d a b id e b y a n d c o m p ly w ith a ll f e d e r a l a n d
s ta te la w s g o v e r n in g th e r e g u la tio n o f c o n tr o lle d s u b s ta n c e s a n d p h a r m a c y p r a c tic e a t a ll tim e s w h ile
u tiliz in g th is L im ite d P O A ; a n d ( b ) A g e n t, o r its d e s ig n e e , s h a ll m a k e a p p lic a tio n f o r a n d p u r s u e its o w n
p h a r m a c y a m d c o n tr o lle d s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tr a tio n s w h ic h a r e r e q u ir e d f o r th e
d is tr ib u tio n o f p h a r m a c e u tic a ls , in c lu d in g b u t n o t lim ite d to c o n tr o lle d s u b s ta n c e s , a t th e P h a r m a c y , a s
s o o n a s p r a c tic a b le a f te r th e E f f e c tiv e D a te .


5 7 8 1 9 2 3 .1                                                                    1
B N 35607S93v2
                 Case 18-12491-CSS                          Doc 1576-4                 Filed 11/12/19                  Page 40 of 54




               T h is L im ite d P O A s h a ll e x is t f r o m th e E f f e c tiv e D a te u n til th e e a r lie r o f th e o c c u r r e n c e o f o n e o f
 th e f o llo w in g e v e n ts , a t w h ic h tim e th is L im ite d P O A s h a ll a u to m a tic a lly te r m in a te ( u n le s s o th e r w is e
 e x te n d e d b y th e p a r tie s ) : ( a ) o n e h u n d r e d e ig h ty ( 1 8 0 ) d a y s a f te r th e E f f e c tiv e D a te ; o r ( b ) th e d a te u p o n
 w h ic h A g e n t is is s u e d a ll p h a r m a c y a n d c o n tr o lle d s u b s ta n c e lic e n s e s , a n d D E A a n d o th e r r e g is tr a tio n s
 r e q u ir e d f o r th e d is tr ib u tio n o f p h a r m a c e u tic a ls a t th e P h a r m a c y .

             T h is L im ite d P O A m a y b e e x e c u te d in a n y n u m b e r o f c o u n te r p a r ts , e a c h o f w h ic h s h a ll b e
 d e e m e d a n o r ig in a l, b u t a ll o f w h ic h to g e th e r s h a ll c o n s titu te o n e a n d th e s a m e a g r e e m e n t, b in d in g o n a ll
 o f th e p a r tie s h e r e to .
                                                               [ s ig n a tu r e p a g e f o llo w s ]




5 7 8 1 9 2 3 .1
B N 35607593v2
           Case 18-12491-CSS                                Doc 1576-4               Filed 11/12/19                  Page 41 of 54




              IN W I T N E S S W H E R E O F , R e g is tr a n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f th e d a te
f ir s t w r itte n a b o v e .



R E G IS T R A N T :                                                            AGENT:

P r o m is e H o s p ita l o f V ic k s b u r g , I n c .                       K P C P r o m is e H o s p ita l o f V ic k s b u r g , L L C

                                                                                B y:

N am e;                     O d fA oA                                           N am e:

T itle :                                                                        T itle ;




W IT N E S S E S :                                                             W IT N E S S E S ;



1..


                                                                               2..


                                                                               P H A R M A C IS T ;

                                                                               B y : B ro o k e



                                                                               S ig n a tu r e :




5 7 8 1 9 2 3 .1                                                        3
B N 35607593v2
                      Case 18-12491-CSS                       Doc 1576-4              Filed 11/12/19                Page 42 of 54




                   I N W I T N E S S W H E R E O F , R e g is tr a n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f th e d a te
 f ir s t w r itte n a b o v e . IHGFEDCBA



 R E G IS T R A N T :                                                                  AGENT:


 P r o m is e H o s p it a l o f V ic k s b u r g , I n c .


 B y :,                                                                                B y:


N am e:                                                                                N am e:       |C 4 ,\i   P     Oty^iAjh^i

T itle :                                                                               T itle :       y\(mfAyrr


W IT N E S S E S :                                                                    W IT N E S S E S :



 1.
                                                                                                           r

2.
                                                                                       E
                                                                                      P H A R M A C IS T :


                                                                                      B y : B r o o k e C o f f e lt D P H



                                                                                       S ig n a tu r e :




5 7 8 1 9 2 3 .1                                                                3
B N 35607593v2
                 Case 18-12491-CSS                              Doc 1576-4                Filed 11/12/19                Page 43 of 54




                                                                             E X H I B I T TSRQPONMLKJIHGFEDCBA
                                                                                            6


                                                       L IM IT E D P O W E R O F A T T O R N E Y
                                                      F O R P H A R M A C Y L IC E N S E S , A N D
                                               D E A F O R M S A N D E L E C T R O N IC O R D E R S


 R e g is tr a n t; P r o m i s e H o s p i t a l o f W i c h i t a F a l l s , I n c .
 A d d re ss;       1 1 0 3 G r a c e S tr ee t
 W i c h i t a F a l ls , T X 7 6 3 0 1 - 4 4 1 4
 D E A R e g is tr a tio n N u m b e r ; F P 4 5 8 2 4 1 2
 P h a r m a c y L ic e n s e N u m b e r ;2 9 2 3 4



               P r o m i s e H o s p i t a l o f W i c h i t a F a l l s , I n c . (“Registrant”) o p e r a te s a lo n g te r m a c u te c a r e h o s p ita l
a t 1 1 0 3 G r a c e S t r e e t , W i c h i t a F a l l s , T X 7 6 3 0 1 - 4 4 1 4 ( th e “Facility”). I n c o n n e c tio n w ith th e o p e r a tio n
o f th e F a c ility , R e g is tr a n t c u r re n tly h o ld s ; ( 1 ) P h a r m a c y L ic e n s e N u m b e r 2 9 2 3 4 ; a n d ( 2 ) R e g is tra n t is
a ls o a u th o r iz e d u n d e r D E A r e g is tr a tio n n u m b e r F P 4 5 8 2 4 1 2 to s ig n th e c u r r e n t a p p lic a tio n s f o r
r e g is tr a tio n a n d lic e n s u r e a s th e r e g is tr a n t u n d e r th e C o n tr o lle d S u b s ta n c e s A c t (2 1 U .S .C . § 8 0 1 e t s e q .)
o r th e C o n tr o lle d S u b s ta n c e s I m p o r t a n d E x p o r t A c t o f th e U n ite d S ta te s (2 1 U .S .C . § 9 5 1 e t s e q .) . T h is
L im ite d P o w e r o f A tto r n e y f o r P h a r m a c y L ic e n s e s , a n d D E A F o r m s a n d E le c tr o n ic O r d e r s ( th is “Limited
POA") is e f f e c tiv e a s o f th e T r a n s itio n D a te , a s d e f in e d in th a t c e r ta in A s s e t P u r c h a s e A g r e e m e n t d a te d
F e b r u a r y 2 5 , 2 0 1 9 , a s a m e n d e d , b e tw e e n , inter alios. R e g is tr a n t a n d A g e n t ( a s d e f in e d b e lo w ) ( th e
“Effective Date”).

              R e g is tr a n t h a s m a d e , c o n s titu te d , a n d a p p o in te d , a n d h e r e b y m a k e s , c o n s titu te s a n d a p p o in ts
K P C P r o m is e H o s p ita l o f W ic h ita F a lls , L L C .               (“Agent”) a n d T e r e s a H a r r e l s o n ( th e “Pharmacist,”
a n d c o lle c tiv e ly w ith A g e n t, th e “Permitted Group”) a s R e g is tr a n t’s a g e n t a n d tr u e a n d la w f u l a tto r n e y -
in - f a c t f o r th e lim ite d p u r p o s e s o f u tiliz in g R e g is tr a n t’s D E A r e g is tr a tio n a n d D E A o r d e r f o r m s , a n d
p h a r m a c y lic e n s e s , p h a r m a c y h e a lth c a r e e n tity lic e n s e s , a n d a n y o th e r r e g is tr a tio n s r e q u ir e d u n d e r th e
la w s o f th e U n ite d S ta te s o r th e S ta te o f T e x a s , to th e e x te n t p e r m is s ib le u n d e r a p p lic a b le la w s , to
c o n tin u e p h a r m a c y o p e ra tio n s lo c a te d a t th e F a c ility ( th e “Pharmacy”). T h e P e rm itte d G r o u p m a y a c t in
th is c a p a c ity u n til s u c h tim e a s A g e n t o r its d e s ig n e e o b ta in s a n e w p h a r m a c y lic e n s e , p h a r m a c y h e a lth
c a r e e n tity lic e n s e , D E A r e g is tra tio n , a n d a n y o th e r s u c h r e g is tr a tio n s , a s r e q u ir e d b y la w f o r th e
P h a r m a c y , b u t in n o e v e n t s h a ll th is L im ite d P O A c o n tin u e m o r e th a n o n e h u n d r e d e ig h ty ( 1 8 0 ) c a le n d a r
d a y s a f te r th e E f f e c tiv e D a te ( u n le s s o th e rw is e e x te n d e d b y th e p a r tie s ) . R e g is tr a n t f u r th e r - g r a n ts th is
L im ite d P O A to A g e n t to a c t a s th e tr u e a n d la w f u l a g e n t a n d a tto m e y - in - f a c t o f R e g is tr a n t, a n d to a c t in
th e n a m e , p la c e , a n d s te a d o f R e g is tra n t, to e x e c u te a p p lic a tio n s f o r b o o k s o f o f f ic ia l o r d e r f o r m s , to s ig n
s u c h o r d e r s a n d o r d e r f o r m s in r e q u is itio n f o r S c h e d u le s , I, II, I I I , I V , a n d V c o n tr o lle d s u b s ta n c e s ,
w h e th e r th e s e o r d e r s b e o n w r itte n f o r m s o r e le c tr o n ic , in a c c o r d a n c e w ith S e c tio n 3 0 8 o f th e C o n tr o lle d
S u b s ta n c e s A c t (2 1 U .S .C . § 8 2 8 ) a n d p a r t 1 3 0 5 o f T itle 2 1 o f th e C o d e o f F e d e r a l R e g u la tio n s , a n d to
c a r ry o u t th e c o n tr o lle d s u b s ta n c e a c tiv itie s o f th e P h a r m a c y u n d e r R e g is tr a n t’s D E A r e g is tr a tio n .

              R e g is tra n t r e c o g n iz e s th a t it r e m a in s le g a lly r e s p o n s ib le f o r th e P h a rm a c y a n d c o n tro lle d
s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tra tio n s is s u e d to it, d u r in g th e p e r io d in w h ic h th is L im ite d
P O A is in e f f e c t. T h e r e f o r e , R e g is tr a n t g r a n ts th is L im ite d P O A b a s e d u p o n th e f o llo w in g c o v e n a n ts a n d
w a rr a n tie s o f A g e n t; ( a ) th e P e r m itte d G r o u p s h a ll f o llo w a n d a b id e b y a n d c o m p ly w ith a ll f e d e r a l a n d
s ta te la w s g o v e r n in g th e r e g u la tio n o f c o n tr o lle d s u b s ta n c e s a n d p h a r m a c y p r a c tic e a t a ll tim e s w h ile
u tiliz in g th is L im ite d P O A ; a n d ( b ) A g e n t, o r its d e s ig n e e , s h a ll m a k e a p p lic a tio n f o r a n d p u r s u e its o w n
p h a r m a c y a n d c o n tr o lle d s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tr a tio n s w h ic h a r e r e q u ir e d f o r th e
d is tr ib u tio n o f p h a r m a c e u tic a ls , in c lu d in g b u t n o t lim ite d to c o n tro lle d s u b s ta n c e s , a t th e P h a r m a c y , a s
s o o n a s p r a c tic a b le a f te r th e E f f e c tiv e D a te .


5 7 8 1 9 2 3 .1                                                                      1
B N 33607593v2
                   Case 18-12491-CSS                         Doc 1576-4                 Filed 11/12/19                  Page 44 of 54




               T h is L im ite d P O A s h a ll e x is t f r o m th e E f f e c tiv e D a te u n til th e e a rlie r o f th e o c c u r r e n c e o f o n e o f
 th e f o llo w in g e v e n ts , a t w h ic h tim e th is L im ite d P O A s h a ll a u to m a tic a lly te r m in a te ( u n le s s o th e r w is e
 e x te n d e d b y th e p a r tie s ) : ( a ) o n e h u n d r e d e ig h ty ( 1 8 0 ) d a y s a f te r th e E f f e c tiv e D a te ; o r ( b ) th e d a te u p o n
 w h ic h A g e n t is is s u e d a ll p h a r m a c y a n d c o n tr o lle d s u b s ta n c e lic e n s e s , a n d D E A a n d o th e r r e g is tr a tio n s
 r e q u ir e d f o r th e d is tr ib u tio n o f p h a r m a c e u tic a ls a t th e P h a r m a c y .

             T h is L im ite d P O A m a y b e e x e c u te d in a n y n u m b e r o f c o u n te r p a r ts , e a c h o f w h ic h s h a ll b e
 d e e m e d a n o r ig in a l, b u t a ll o f w h ic h to g e th e r s h a ll c o n s titu te o n e a n d th e s a m e a g r e e m e n t, b in d in g o n a ll
 o f th e p a r tie s h e r e to . IHGFEDCBA
                                                               [s ig n a tu r e p a g e fo llo w s ]




5 7 8 1 9 2 3 .1
B N 35607593v2
                 Case 18-12491-CSS                          Doc 1576-4                     Filed 11/12/19                 Page 45 of 54




                 I N W I T N E S S W H E R E O F , R e g is tr a n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f tlie d a te
    f irs t w r itte n a b o v e . IHGFEDCBA



    R E G IS T R A N T :                                                            AGENT:


    P r o m is e H o s p ita l o f W ic h ita F a lls, I n c .                      K P C P r o m i s e H o s p i t a l o f W i c h i t a F a l ls , L L C


    B y :.                                                                          By:.

    N a m e ::   g g c V i^ i                                                       N am e:

    T itle :      MO                                                                T itle :




    W IT N E S S E S :                                                             W IT N E S S E S :



                                                                                    1 .,



                  MM                                                               2..


                                                                                   P H A R M A C IS T ;


                                                                                   B y : T e re sa H a rr^ o n



                                                                                   S ig n a tu r e :




,   5 7 S 1 9 2 3 .1                                                        3
    B N 3560759372
                Case 18-12491-CSS                             Doc 1576-4        Filed 11/12/19                   Page 46 of 54




             I N W I T N E S S W H E R E O F , R e g is tr a n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f th e d a te
 f ir s t w r itte n a b o v e . IHGFEDCBA



R E G IS T R A N T :                                                            AGENT:


P r o m i s e H o s p i t a l o f W i c h i t a F a l ls , I n c .               K PC Pi            iW H o s p it a l o f W ic h ita F a lls , L E G


B y :.                                                                          B y:

N am e:                                                                         N am e:


T itle :                                                                        T itle :




W IT N E S S E S :                                                              W IT N E S S E S :



L.



2.                                                                                                                   yj

                                                                                        /'U o E T      C-lPfS ’ CAM pQ

                                                                                P H A R M A C IS T :


                                                                                B y : T e r e s a H a r r e ls o n



                                                                                S ig n a tu r e :




5 7 8 1 9 2 3 .1                                                         3
B N 35607593v2
                 Case 18-12491-CSS                               Doc 1576-4               Filed 11/12/19                Page 47 of 54




                                                                              E X H I B I T TSRQPONMLKJIHGFEDCBA
                                                                                             6


                                                       L IM IT E D P O W E R O F A T T O R N E Y
                                                       F O R P H A R M A C Y L IC E N S E S , A N D
                                               D E A F O R M S A N D E L E C T R O N IC O R D E R S


 R e g is tr a n t: P r o m i s e H o s p i t a l o f D a l l a s , I n c .
 A d d ress: 7 9 5 5 H a r r y H in e s B lv d
 D a lla s, T X 7 5 2 3 5 -3 3 0 5
 D E A R e g is tr a tio n N u m b e r : F P 4 5 8 2 4 0 0
 P h a r m a c y L ic e n s e N u m b e r :2 9 2 3 3



              P r o m ise H o s p ita l o f D a lla s, I n c .          {""Registrant) o p e r a te s a lo n g te r m a c u te     c a re h o s p ita l a t 7 9 5 5
 H a r r y H i n e s B l v d , D a l l a s , T X 7 5 2 3 5 - 3 3 0 5 ( th e      ""Facility”). I n c o n n e c tio n w ith         th e o p e r a tio n o f th e
F a c ility , R e g is tra n t c u r r e n tly h o ld s : ( 1 ) P h a r m a c y L ic e n s e N u m b e r 2 9 2 3 3 ; a n d (2 ) R e g is tra n t is a ls o
a u th o r iz e d u n d e r D E A r e g is tr a tio n n u m b e r F P 4 5 8 2 4 0 0 to s ig n th e c u r r e n t a p p lic a tio n s f o r r e g is tr a tio n a n d
lic e n s u r e a s th e r e g is tr a n t u n d e r th e C o n tr o lle d S u b s ta n c e s A c t (2 1 U .S .C . § 8 0 1 e t s e q .) o r th e C o n tr o lle d
S u b s ta n c e s I m p o r t a n d E x p o r t A c t o f th e U n ite d S ta te s (2 1 U .S .C . § 9 5 1 e t s e q .) . T h is L im ite d P o w e r o f
A tto r n e y f o r P h a r m a c y L ic e n s e s , a n d D E A F o r m s a n d E le c tr o n ic O r d e r s ( th is ""Limited POA') is
e f f e c tiv e a s o f th e T r a n s itio n D a te , a s d e f in e d in th a t c e r ta in A s s e t P u r c h a s e A g re e m e n t d a te d F e b r u a r y
2 5 , 2 0 1 9 , a s a m e n d e d , b e tw e e n , inter alios. R e g is tr a n t a n d A g e n t ( a s d e f in e d b e lo w ) ( th e ""Effective
DatA).

               R e g is tr a n t h a s m a d e , c o n s titu te d , a n d a p p o in te d , a n d h e r e b y m a k e s , c o n s titu te s a n d a p p o in ts
K P C P r o m is e H o s p it a l o f D a lla s , L L C .            {""Agent) a n d T h o m a s V . T h o m a s ( th e ""Pharmacist," a n d
 c o lle c tiv e ly w ith A g e n t, th e ""Permitted Group") a s R e g is tr a n t’s a g e n t a n d tr u e a n d la w f u l a tto r n e y - in - f a c t
 f o r th e lim ite d p u r p o s e s o f u tiliz in g R e g is tr a n t’s D E A r e g is tr a tio n a n d D E A o r d e r f o r m s , a n d p h a rm a c y
lic e n s e s , p h a r m a c y h e a lth c a r e e n tity lic e n s e s , a n d a n y o th e r r e g is tr a tio n s r e q u ir e d u n d e r th e la w s o f th e
U n ite d S ta te s o r th e S ta te o f T e x a s , to th e e x te n t p e r m is s ib le u n d e r a p p lic a b le la w s , to c o n tin u e
p h a r m a c y o p e r a tio n s lo c a te d a t th e F a c ility ( th e ""Pharmacy"). T h e P e r m itte d G r o u p m a y a c t in th is
c a p a c ity u n til s u c h tim e a s A g e n t o r its d e s ig n e e o b ta in s a n e w p h a r m a c y lic e n s e , p h a r m a c y h e a lth c a re
e n tity lic e n s e , D E A r e g is tr a tio n , a n d a n y o th e r s u c h r e g is tr a tio n s , a s r e q u ir e d b y la w f o r th e P h a r m a c y ,
b u t in n o e v e n t s h a ll th is L im ite d P D A c o n tin u e m o r e th a n o n e h u n d r e d e ig h ty ( 1 8 0 ) c a le n d a r d a y s a f te r
th e E f f e c tiv e D a te ( u n le s s o th e rw is e e x te n d e d b y th e p a r tie s ) . R e g is tr a n t f u r th e r g r a n ts th is L im ite d P D A
to A g e n t to a c t a s th e tr u e a n d la w f u l a g e n t a n d a tto rn e y - in - f a c t o f R e g is tra n t, a n d to a c t in th e n a m e ,
p la c e , a n d s te a d o f R e g is tra n t, to e x e c u te a p p lic a tio n s f o r b o o k s o f o f f ic ia l o r d e r f o r m s , to s ig n s u c h
o r d e rs a n d o r d e r f o r m s in r e q u is itio n f o r S c h e d u le s , I, I I , I I I , I V , a n d V c o n tr o lle d s u b s ta n c e s , w h e th e r
th e s e o r d e r s b e o n w r itte n f o r m s o r e le c tr o n ic , in a c c o r d a n c e w ith S e c tio n 3 0 8 o f th e C o n tr o lle d
S u b s ta n c e s A c t (2 1 U .S .C . § 8 2 8 ) a n d p a r t 1 3 0 5 o f T itle 2 1 o f th e C o d e o f F e d e r a l R e g u la tio n s , a n d to
c a r ry o u t th e c o n tr o lle d s u b s ta n c e a c tiv itie s o f th e P h a r m a c y u n d e r R e g is tr a n t’s D E A r e g is tr a tio n .

              R e g is tra n t r e c o g n iz e s th a t it r e m a in s le g a lly r e s p o n s ib le f o r th e P h a r m a c y a n d c o n tr o lle d
s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tr a tio n s is s u e d to it, d u r in g th e p e r io d in w h ic h th is L im ite d
P D A is in e f f e c t. T h e r e f o r e , R e g is tr a n t g r a n ts th is L im ite d P D A b a s e d u p o n th e f o llo w in g c o v e n a n ts a n d
w a r r a n tie s o f A g e n t: ( a ) th e P e r m itte d G r o u p s h a ll f o llo w a n d a b id e b y a n d c o m p ly w ith a ll f e d e ra l a n d
s ta te la w s g o v e r n in g th e r e g u la tio n o f c o n tr o lle d s u b s ta n c e s a n d p h a r m a c y p r a c tic e a t a ll tim e s w h ile
u tiliz in g th is L im ite d P D A ; a n d ( b ) A g e n t, o r its d e s ig n e e , s h a ll m a k e a p p lic a tio n f o r a n d p u r s u e its o w n
p h a r m a c y a n d c o n tr o lle d s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tr a tio n s w h ic h a r e r e q u ir e d f o r th e
d is tr ib u tio n o f p h a n n a c e u tic a ls , in c lu d in g b u t n o t lim ite d to c o n tr o lle d s u b s ta n c e s , a t th e P h a r m a c y , a s
s o o n a s p r a c tic a b le a f te r th e E f f e c tiv e D a te .


5 7 8 1 9 2 3 ,1                                                                    1
B N 35607593v2
                Case 18-12491-CSS                           Doc 1576-4                   Filed 11/12/19                Page 48 of 54




               T h is L im ite d P O A s h a ll e x is t f r o m th e E f f e c tiv e D a te u n til th e e a r lie r o f th e o c c u r r e n c e o f o n e o f
 th e f o llo w in g e v e n ts , a t w h ic h tim e th is L im ite d P O A s h a ll a u to m a tic a lly te r m in a te ( u n le s s o th e r w is e
 e x te n d e d b y th e p a r tie s ) : ( a ) o n e h u n d r e d e ig h ty ( 1 8 0 ) d a y s a f te r th e E f f e c tiv e D a te ; o r ( b ) th e d a te u p o n
 w h ic h A g e n t is is s u e d a ll p h a r m a c y a n d c o n tr o lle d s u b s ta n c e lic e n s e s , a n d D E A a n d o th e r r e g is tr a tio n s
 r e q u ir e d f o r th e d is tr ib u tio n o f p h a r m a c e u tic a ls a t th e P h a r m a c y .

             T h is L im ite d P O A m a y b e e x e c u te d in a n y n u m b e r o f c o u n te r p a r ts , e a c h o f w h ic h s h a ll b e
 d e e m e d a n o r ig in a l, b u t a ll o f w h ic h to g e th e r s h a ll c o n s titu te o n e a n d th e s a m e a g r e e m e n t, b in d in g o n a ll
 o f th e p a r tie s h e r e to . IHGFEDCBA
                                                               [ s ig n a t u r e p a g e f o l l o w s ]




5 7 8 1 9 2 3 .1
B N 35607593v2
           Case 18-12491-CSS                                   Doc 1576-4             Filed 11/12/19                  Page 49 of 54




               I N W I T N E S S W H E R E O F , R e g is tr a n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f th e d a te
 f ir s t w r itte n a b o v e . IHGFEDCBA



R E G IS T R A N T :                                                             AGENT:


P r o m is e H o s p i t a l o f D a l l a s , I n c .                           K P C P r o m i s e H o s p it a l o f D a l l a s , L L C


By:                      i                                                       By:.

N am e:                                    U ih I V c i                          N am e:

T itle :                  C\Z^                                                   T itle :




W IT N E S S E S :                                                               W IT N E S S E S :



                                                   A .'- f v   k                 1.


                              j

2 .± 2 ll^                                                                      2,


                                                                                P H A R M A C IS T ;


                                                                                 B y: T hom as V , T hom as



                                                                                S ig n a tu r e :




5 7 8 1 9 2 3 .1                                                          3
B N 35607593v2
                      Case 18-12491-CSS                        Doc 1576-4              Filed 11/12/19               Page 50 of 54




                   I N W I T N E S S W H E R E O F , R e g is tr a n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f th e d a te
 f ir s t w r itte n a b o v e . IHGFEDCBA



 R E G IS T R A N T :                                                                 AGENT:


 P r o m is e H o s p it a l o f D a lla s , I n c .                                  K P C P /o n f is /H o s p it a l o f D a lla s , E E C


 B y :.                                                                               B y:


 N am e:                                                                              ~f
                                                                                      N am e:                        CMmAttyWJY!
 T itle :                                                                             T itle :        y\mfK(\?rr_ _ _ _ _ _ _ _ _ _ _



 W IT N E S S E S :                                                                   W IT N E S S E S :



 1.



 2.



                                                                                      P H A R M A C IS T :


                                                                                      B y: T hom as V . T hom as



                                                                                      S ig n a tu r e :




5 7 8 1 9 2 3 .1                                                               3
B N 35607593v2
                       Case 18-12491-CSS                        Doc 1576-4                Filed 11/12/19                Page 51 of 54




                                                                               E X H I B I T TSRQPONMLKJIHGFEDCBA
                                                                                              6


                                                         L IM IT E D P O W E R O F A T T O R N E Y
                                                        F O R P H A R M A C Y L IC E N S E S , A N D
                                                  D E A F O R M S A N D E L E C T R O N IC O R D E R S


  R e g is tr a n t: P r o m i s e H o s p i t a l o f S a l t L a k e , I n c .
  A d d re ss : 4 2 5 2 B ir k h ill B o u le v a r d
  M u rray, U T 84107
 D E A R e g is tr a tio n N u m b e r : F P 8 3 1 8 3 6 6
 P h a r m a c y L ic e n s e N u m b e r : I 1 2 4 0 4 9 9 - 1 7 0 4



                     P r o m is e H o s p ita l o f S a lt L a k e , I n c .   {“Registrant') o p e r a te s a lo n g te r m a c u te c a r e h o s p ita l a t
 4 2 5 2 B i r k h i l l B o u l e v a r d , M u r r a y , U T 8 4 1 0 7 ( th e     “Facility”). I n c o r m e c tio n w ith th e o p e r a tio n o f th e
 F a c ility , R e g is tra n t c u r r e n tly h o ld s : ( 1 ) P h a r m a c y L ic e n s e N u m b e r 1 1 2 4 0 4 9 9 - 1 7 0 4 ; a n d (2 ) S ta te
  C o n tr o lle d S u b s ta n c e L ic e n s e N u m b e r 1 1 2 4 0 4 9 9 - 8 9 1 3 . R e g is tr a n t is a ls o a u th o r iz e d u n d e r D E A
  r e g is tr a tio n n u m b e r F P 8 3 1 8 3 6 6 to s ig n th e c u r r e n t a p p lic a tio n s f o r r e g is tr a tio n a n d lic e n s u r e a s th e
  r e g is tr a n t u n d e r th e C o n tr o lle d S u b s ta n c e s A c t (2 1 U .S .C . § 8 0 1 e t s e q .) o r th e C o n tr o lle d S u b s ta n c e s
  I m p o r t a n d E x p o r t A c t o f th e U n ite d S ta te s (2 1 U .S .C . § 9 5 1 e t s e q .) . T h is L im ite d P o w e r o f A tto r n e y f o r
  P h a r m a c y L ic e n s e s , a n d D E A F o r m s a n d E le c tr o n ic O r d e r s ( th is “Limited POA”) is e f f e c tiv e a s o f th e
  T r a n s itio n D a te , a s d e f in e d in th a t c e r ta in A s s e t P u r c h a s e A g r e e m e n t d a te d F e b r u a r y 2 5 , 2 0 1 9 , a s
 a m e n d e d , b e tw e e n , inter alios. R e g is tr a n t a n d A g e n t (a s d e f in e d b e lo w ) ( th e “Effective Date”).

               R e g is tr a n t h a s m a d e , c o n s titu te d , a n d a p p o in te d , a n d h e r e b y m a k e s , c o n s titu te s a n d a p p o in ts
 KPC               P r o m ise H o s p ita l o f S a lt L a k e , L L C .       {“Agent”) a n d J o h n B e n s o n ( th e “Pharmacist,” a n d
c o lle c tiv e ly w ith A g e n t, th e “Permitted Group”) a s R e g is tr a n t’s a g e n t a n d tr u e a n d la w f u l a tto m e y - in - fa c t
f o r th e lim ite d p u r p o s e s o f u tiliz in g R e g is tr a n t’s D E A r e g is tr a tio n a n d D E A o r d e r f o r m s , a n d p h a r m a c y
lic e n s e s , p h a r m a c y h e a lth c a r e e n tity lic e n s e s , a n d a n y o th e r r e g is tr a tio n s r e q u ir e d u n d e r th e la w s o f th e
U n ite d S ta te s o r th e S ta te o f U ta h , to th e e x te n t p e r m is s ib le u n d e r a p p lic a b le la w s , to c o n tin u e p h a r m a c y
o p e r a tio n s lo c a te d a t th e F a c ility ( th e “Pharmacy”). T h e P e r m itte d G r o u p m a y a c t in th is c a p a c ity u n til
s u c h tim e a s A g e n t o r its d e s ig n e e o b ta in s a n e w p h a r m a c y lic e n s e , p h a r m a c y h e a lth c a re e n tity lic e n s e ,
D E A r e g is tr a tio n , a n d a n y o th e r s u c h r e g is tr a tio n s , a s r e q u ir e d b y la w f o r th e P h a r m a c y , b u t in n o e v e n t
s h a ll th is L im ite d P D A c o n tin u e m o r e th a n o n e h u n d r e d e ig h ty ( 1 8 0 ) c a le n d a r d a y s a f te r th e E f fe c tiv e
D a te ( u n le s s o th e rw is e e x te n d e d b y th e p a r tie s ) . R e g is tr a n t f u r th e r g r a n ts th is L im ite d P D A to A g e n t to
a c t a s th e tr u e a n d la w f u l a g e n t a n d a tto r n e y - in - f a c t o f R e g is tra n t, a n d to a c t in th e n a m e , p la c e , a n d s te a d
o f R e g is tr a n t, to e x e c u te a p p lic a tio n s f o r b o o k s o f o f f ic ia l o r d e r f o r m s , to s ig n s u c h o r d e rs a n d o r d e r
f o r m s in r e q u is itio n f o r S c h e d u le s , I, II, I I I , I V , a n d V c o n tr o lle d s u b s ta n c e s , w h e th e r th e s e o r d e r s b e o n
w r itte n f o r m s o r e le c tr o n ic , in a c c o r d a n c e w ith S e c tio n 3 0 8 o f th e C o n tr o lle d S u b s ta n c e s A c t (2 1 U .S .C .
§ 8 2 8 ) a n d p a r t 1 3 0 5 o f T itle 2 1 o f th e C o d e o f F e d e r a l R e g u la tio n s , a n d to c a rr y o u t th e c o n tr o lle d
s u b s ta n c e a c tiv itie s o f th e P h a r m a c y u n d e r R e g is tr a n t’s D E A r e g is tr a tio n .

              R e g is tra n t r e c o g n iz e s th a t it r e m a in s le g a lly r e s p o n s ib le f o r th e P h a r m a c y a n d c o n tro lle d
s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tr a tio n s is s u e d to it, d u r in g th e p e r io d in w h ic h th is L im ite d
P O A is in e f f e c t. T h e r e f o r e , R e g is tr a n t g r a n ts th is L im ite d P O A b a s e d u p o n th e f o llo w in g c o v e n a n ts a n d
w a r ra n tie s o f A g e n t: ( a ) th e P e r m itte d G r o u p s h a ll f o llo w a n d a b id e b y a n d c o m p ly w ith a ll f e d e ra l a n d
s ta te la w s g o v e r n in g th e r e g u la tio n o f c o n tr o lle d s u b s ta n c e s a n d p h a r m a c y p r a c tic e a t a ll tim e s w h ile
u tiliz in g th is L im ite d P O A ; a n d ( b ) A g e n t, o r its d e s ig n e e , s h a ll m a k e a p p lic a tio n f o r a n d p u r s u e its o w n
p h a r m a c y a n d c o n tr o lle d s u b s ta n c e lic e n s e s a n d D E A a n d o th e r r e g is tr a tio n s w h ic h a r e r e q u ir e d f o r th e
d is tr ib u tio n o f p h a r m a c e u tic a ls , in c lu d in g b u t n o t lim ite d to c o n tr o lle d s u b s ta n c e s , a t th e P h a r m a c y , a s
s o o n a s p r a c tic a b le a f te r th e E f f e c tiv e D a te .


5 7 8 1 9 2 3 .1                                                                     1
B N 35607593v2
                Case 18-12491-CSS                           Doc 1576-4                 Filed 11/12/19                  Page 52 of 54




              T h is L im ite d P O A s h a ll e x is t f r o m th e E f f e c tiv e D a te u n til th e e a rlie r o f th e o c c u r r e n c e o f o n e o f
 th e f o llo w in g e v e n ts , a t w h ic h tim e th is L im ite d P O A s h a ll a u to m a tic a lly te r m in a te ( u n le s s o th e r w is e
 e x te n d e d b y th e p a r tie s ) : ( a ) o n e h u n d r e d e ig h ty ( 1 8 0 ) d a y s a f te r th e E f f e c tiv e D a te ; o r ( b ) th e d a te u p o n
 w h ic h A g e n t is is s u e d a ll p h a r m a c y a n d c o n tr o lle d s u b s ta n c e lic e n s e s , a n d D E A a n d o th e r r e g is tr a tio n s
 r e q u ir e d f o r th e d is tr ib u tio n o f p h a r m a c e u tic a ls a t th e P h a r m a c y .

             T h is L im ite d P O A m a y b e e x e c u te d in a n y n u m b e r o f c o u n te r p a r ts , e a c h o f w h ic h s h a ll b e
 d e e m e d a n o r ig in a l, b u t a ll o f w h ic h to g e th e r s h a ll c o n s titu te o n e a n d th e s a m e a g r e e m e n t, b in d in g o n a ll
 o f th e p a r tie s h e r e to . IHGFEDCBA
                                                               [s ig n a tu r e p a g e fo llo w s ]




5 7 8 1 9 2 3 .1
B N 35607593v2
                   Case 18-12491-CSS                             Doc 1576-4                    Filed 11/12/19                  Page 53 of 54




                   I N W I T N E S S W H E F L E O F , R e g is tr a n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f th e d a te
 firs t w r itte n a b o v e . IHGFEDCBA



 R E G IS T R A N T :                                                                   AGENT:


 P r o m is e H o s p i t a l o f S a l t L a k e ,      c.                             K P C P r o m i s e H o s p it a l o f S a l t L a k e , L L C


 B y :.                                           .j                                    By:.

 N a m e :... .......................                                                   N am e:


 T itle :          r P_. O           _____________                                      T itle :




W IT N E S S E S :                                                                     W IT N E S S E S :



                                                                                        1 ..



                                                                                       2


                                                                                       P H A R M A C IS T :


                                                                                       B y : Jo h n B en so n



                                                                                       S ig n a tu r e :




5 7 3 1 9 2 3 .1                                                                3
B N 35607593v2
              Case 18-12491-CSS                           Doc 1576-4           Filed 11/12/19                  Page 54 of 54




            I N W I T N E S S W H E R E O F , R e g is tr a n t a n d A g e n t h a v e e x e c u te d th is L im ite d P O A a s o f th e d a te
 f ir s t w r itte n a b o v e . IHGFEDCBA



R E G IS T R A N T :                                                            AGENT:


P r o m is e H o s p ita l o f S a lt L a k e , I n c .                         K P C P i j b m i s e / H o s p it a l o f   L ake, L E G


B y :.                                                                         B y:

N am e:                                                                        N am e:


T itle :                                                                       T itle :




W IT N E S S E S :                                                             W IT N E S S E S :

                                                                                                                   r'



1 ..

                                                                                    /A
2.                                                                             2.
                                                                                                                pe'ro
                                                                               P H A R M A C IS T :


                                                                               B y: Jo h n B enson



                                                                               S ig n a tu r e :




5 7 8 1 9 2 3 .1                                                         3
B N 35607593v2
